DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 August 2021 has been entered.

Claim Interpretation
The newly amended subject matter requires that “setting an internal pressure of the sealed container to 1 to 100 Pa such that the internal pressure of the sealed container is higher than a pressure of the sterilizing gas or aseptic air…”.  Given that the standard atmospheric pressure is 101,325 Pa, the range of “1 to 100 Pa” is deemed to be “1 to 100 Pa” higher relative to the surrounding pressure.  If the internal pressure in the sealed container was only 1 to 100 Pa as written, it would not be able to effectively serve the function of providing a positive pressure.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa et al. (WO 2015/072504 A1) hereinafter referred to as Hayakawa in view of Gertlowski (DE 10 2014 216 576 A1) alternatively in view of Lucas (US Patent 6,212,962) in view of Soyez et al. (PG Pub 2008/0137192 A1) hereinafter referred to as Soyez.
Note: Regarding Hayakawa, for the purposes of citations in the action below, the Office is utilizing PG PUB 2016/0263269 A1 as an English language equivalent / translation of the WO 2015/072504 A1 reference.  For Gertlowski see the previously provided translation.
Regarding claim 1, Hayakawa discloses an aseptic filling apparatus (figs. 3 and 14) comprising at least: 
7; paragraphs 75, 112) configured to sterilize a preform; 
a molding unit (12, 18a) configured to mold a bottle by heating (via 18a) the preform (paragraphs 86-90); 
an inspection unit (35; paragraphs 140, 233) configured to inspect the bottle, the inspection unit including inspection equipment (paragraphs 140 – “light source and a camera”); 
an inspection unit chamber (41a-e, notably 41b which is shown to surround the inspection unit 35) configured to shield the inspection unit (35); 
a sterilization device (paragraph 108; hydrogen peroxide gas or UV lamp; paragraphs 209-210 – HEPA filter, hydrogen peroxide gas, UV lamp) configured in the inspection unit chamber to sterilize an inside of the inspection unit chamber
a filling unit (13) configured to fill content into the bottle (paragraphs 106, 156, 206); and 
a sealing unit (40) configured to seal the bottle into which the content is filled (paragraphs 143, 156, 231 and 251).

Hayakawa discloses an inspection unit including inspection equipment, but fails to disclose the inspection unit including inspection equipment accommodated in a sealed container; an aseptic air supply device configured to keep an inside of the sealed container at a positive pressure, with the aseptic air supply device setting an internal pressure of the sealed container higher than a pressure of a sterilizing gas or aseptic air which is introduced to sterilize the inside of the inspection unit chamber.
5) including inspection equipment (50, 54 and “ring light… located inside the protective housing 52” paragraph 45) accommodated in a sealed (paragraph 25 – “sealing elements… in the protective housing”; paragraphs 48-49 – “filled with protective gas”, “overpressure in relation to the environment”, “tempered glass is arranged as a protective window”) container (52); an aseptic air supply device (paragraph 25 – “filled with a protective gas”; paragraph 48 – “filled with protective gas”) configured to keep an inside of the sealed container at a positive pressure (paragraph 25 – “an overpressure in relation to the surroundings”; paragraph 48 – “an overpressure in relation to the environment”), with the aseptic air supply device setting an internal pressure of the sealed container higher than a pressure of a sterilizing gas or aseptic air which is introduced to sterilize the inside of the inspection unit chamber (paragraph 25 – “an overpressure in relation to the surroundings”; paragraph 48 – “an overpressure in relation to the environment”).
Given the teachings of Gertlowski, it would have been obvious to one of ordinary skill in the art at the time of effective filing to have the inspection equipment of Hayakawa be accommodated in sealed container.  Doing so would better protect the electronics and lens of the camera against the internal environment of the aseptic filling apparatus which makes use of sterilizing gases and sprays which are known to be hazardous to the electronics and lenses of cameras.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to include the aseptic air supply of Gertlowski with the invention of Hayakawa.  Both Hayakawa and Gertlowski make use of a camera based inspection unit for a bottling system.  Hayakawa discloses that the internal environment of its 
For these reasons, the Office deems that it would have been obvious to combine the overpressure aseptic air supply of Gertlowski with the invention of Hayakawa as cited above so as to ensure that the inspection camera was protected from the internal environmental hazards present in the bottling system.  Doing so would result in a device wherein an aseptic air supply device was configured to keep an inside of the sealed container at a positive pressure and the aseptic air supply device set an internal pressure of the sealed container higher than a pressure of a sterilizing gas or aseptic air which is introduced to sterilize the inside of the inspection unit chamber.

Wherein the Applicant may argue that an aseptic air supply device is not specifically disclosed by Hayakawa in view of Gertlowski, the Office alternatively points to Lucas.
Lucas teaches an inspection unit (350) configured to inspect a bottle which comprises an aseptic air supply device (354, 365; col. 10 lines 52-61) configured to keep an inside of the sealed container at a positive pressure.


Hayakawa as modified by Gertlowski and alternatively Lucas discloses the aseptic air supply device (Gertlowski – paragraphs, 25, 48; Lucas – 354, 365 col. 10 lines 52-61) setting an internal pressure of the sealed container higher than a pressure of a sterilizing gas or aseptic air (Gertlowski – paragraphs, 25, 48), but does not explicitly disclose the range of the internal pressure to be 1 to 100 Pa
However, Soyez teaches an aseptic (paragraph 45) air supply device (41; alternatively 41 with 42, 44, 46 or 50) setting an internal pressure of the sealed container (12) to 1 to 100 Pa (paragraph 51).
Given the teachings of Soyez, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have the positive pressure of Hayakawa as modified by Gertlowski and alternatively Lucas have the aseptic air supply and be within the range of 1 to 100 Pa as taught by Soyez.  Hayakawa as modified by Gertlowski and alternatively Lucas is concerned about keeping optical equipment safe from environmental factors by using an overpressure.  Soyez is also concerned with the problem of keeping optical equipment safe from environmental factors and provides a known positive pressure range to keep a sealed container storing the optical equipment so as to ensure the optical equipment is protected.  Keeping the pressure in this range 

Regarding claim 5, Hayakawa as modified by Gerlowski above discloses a light transmitting window (Gerlowski - paragraph 26 – “protective window… optically coated glass”; paragraphs 30, 49) configured in at least a portion of a wall of the sealed container (Gerlowski - 52).

Regarding claim 6, Hayakawa discloses wherein the inspection equipment (paragraphs 140 – “light source and a camera”) includes at least one or more of: first inspection equipment configured to inspect a barrel portion of the bottle; second inspection equipment configured to inspect a support ring of the bottle; third inspection equipment configured to inspect a top surface of a mouth portion of the bottle (paragraph 140); and fourth inspection equipment configured to inspect a bottom portion of the bottle.

Regarding claim 9, Hayakawa discloses wherein the inspection equipment (paragraphs 140 – “light source and a camera”) includes at least one or more of: first inspection equipment configured to inspect a barrel portion of the bottle; second inspection equipment configured to inspect a support ring of the bottle; third inspection equipment configured to inspect a top surface of a mouth portion of the bottle (paragraph 140); and fourth inspection equipment configured to inspect a bottom portion of the bottle.

Claims 4 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (WO 2015/072504 A1) in view of Gertlowski (DE 10 2014 216 576 A1) alternatively in view of Lucas (US Patent 6,212,962) in view of Soyez (PG Pub 2008/0137192 A1) in view of Layton (US Patent 5,899,001).  
Note: Regarding Hayakawa, for the purposes of citations in the action below, the Office is utilizing PG PUB 2016/0263269 A1 as an English language equivalent / translation of the WO 2015/072504 A1 reference.  For Gertlowski see the provided attached translation.
Regarding claim 4, Hayakawa as modified by Gertlowski discloses keeping the aseptic air inside the sealed container at a positive pressure, but fails to disclose a heating device configured in the aseptic air supply device to heat an aseptic air, the aseptic air keeping the inside of the airtight container at a positive pressure.
However, Layton teaches a positive pressure chamber (10; col. 5 lines 13-24) for electronic or optical parts (Abstract) having disclose a heating device (col. 2 lines 22-36, 54-61; col. 3 lines 25-29; col. 4 line 66 – col. 5 line 7) configured in the aseptic air supply device to heat an aseptic air, the aseptic air keeping the inside of the sealed container at a positive pressure (col. 5 lines 13-24).
Given the teachings of Layton, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to incorporate the heating device for the positive pressure aseptic air of Hayakawa as modified by Gertlowski.  Hayakawa as modified by Gertlowski is concerned about protecting an inspection unit, e.g. a camera, from moisture.  Layton teaches how heated air can help to keep dry electronic 

Regarding claim 7, Hayakawa as modified by Gertlowski discloses a light transmitting window (Gerlowski - paragraph 26 – “protective window… optically coated glass”; paragraphs 30, 49) configured in at least a portion of a wall of the sealed container (Gerlowski - 52).

Regarding claim 8, Hayakawa discloses wherein the inspection equipment (paragraphs 140 – “light source and a camera”) includes at least one or more of: first inspection equipment configured to inspect a barrel portion of the bottle; second inspection equipment configured to inspect a support ring of the bottle; third inspection equipment configured to inspect a top surface of a mouth portion of the bottle (paragraph 140); and fourth inspection equipment configured to inspect a bottom portion of the bottle.

Response to Arguments
Applicant's arguments filed 28 July 2021 have been fully considered but they are not persuasive. 
The Applicant’s arguments primarily rely on the newly amended subject matter which is deemed to be addressed with the new rejection above which incorporates Soyez to teach the new limitations.  Based on other prior art discovered during searching, the claimed pressure range appears to be a common one used to keep the inside of a sealed container protected from the environment.
The remainder of the Applicant’s arguments appear to be directed toward a piecemeal analysis of the prior art in which the Applicant attacks individual references for not having certain elements that they are not relied upon to disclose or teach and which are addressed by other references.  The Office is not apprised of any error as it pertains to the combination of the cited prior art as a whole.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694.  The examiner can normally be reached on M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW M TECCO/Primary Examiner, Art Unit 3731